'   l'



                                COURT OF CRIMINAL APPEALS OF TEXAS

                                          OFFICE OF THE CLERK

                                             APRIL 1   I   2015



         HONORABLE COURT OF CRIMINAL APPEALS OF TEXAS, ABEL ACOSTA, CLERK.

         COURT OF CRIMINAL APPEALS OF TEXAS

         P.O. BOX 12308, CAPITOL STATION

     AUSTIN, TEXAS      78711



         RE: KEITH L. CARTER V. DALLAS COUNTY DISTRICT CLERK

             TRL.- CT. NO. F-0242680-RV



     Dear Ms. Pearson:

     Enclosed for filing is Relator's "WRIT OF MANDAMUS" accordinqly.

     Please qive notice upon receipt.

     Thank you respectfully for your assistance.


                                                                       RECEIVED IN
     Sincerely,                                                   COURT OF CRIMINAL APPEALS

                                                                        APR 13 2015
     Keith L. Carter
     Relator - Applicant




         KLC/trh

     cc: file;
c   '




                              COURT OF CRIMINAL APPEALS OF TEXAS

                                        AUSTIN, TEXAS



                                       NO. WR-64,532-03


                                   KEITH L. CARTER, RELATOR

                                              v.
                           DALLAS COUNTY DISTRICT CLERK, RESPONDENT


                              ON APPLICATION .FOR WRIT OF MANDAMUS
                                    CAUSE NO. F-0242680-RV
                             IN THE 292nd JUDICIAL DISTRICT COURT
                                       FROM DALLAS COUNTY

                                            ORDER

        Relator filed a previous mandamus pursuant. to the jurisdiction of this Court.
        In it he contends that he filed an Application for a Writ of Habeas Corpus
        in the 292nd judicial district Court of Dallas County, Texas.

        In an attempt to proceed under jurisdictional procedure where such Writ of
        Habeas Corpus is ordered by the convicting Trial Court to the Clerk of the
        District Court to send such Application of Writ of Habeas CorP.us to this
        Court of Criminal Appeals of Texas.

        Under leqal analysis perspective additional facts have been provided throuqh
        due dilisence that all records, except the ori~inal Writ of Habeas Corpus,
        nor a copy of the Writ of Habeas Corpus has been sent in compliance and order
        by the Trial Court or mandamus order by the Court of Criminal Appeals of.
        Texas under the supra number WR-64,532-03 whereeridence shows no Application
        for Writ of Habeas Corpus was with the records sent by the Clerk of Dallas
        county, Texas.

        Further the continuation of such delay of Habeas proceedinq process is viol-
        aitve under State and Federal Constitutional Law when the State's hi$hest
        Court can not proceed accordinsly due to District Clerk failure to obey such
        order at his or her discretion after (McCree v. Hampton) have expired and
        no Application of Writ of Habeas Corpus have not been provided accordinqly.




        KLC/trh
        cc: file;